TANNER, P. J.
The petitioner claims that he injured his ankle by slipping upon a brick while engaged in the services of the respondent company. He did not give written notice of the accident within thirty days. He claims that he told Mr. Hagan, the agent of the company, of the accident a short time afterwards-. Mr. Hagan, however, denies this and states that he1 told him of some rheumatic trouble that he had. We doubt very much if telling of the aecijdent to respondent or its agent would be the knowledge specified in the statute as dispensing with written notice. We think the knowledge must be actual knowledge of the accident, not mere hearsay'information of it. Even if this- be not so, however, we do not find that the petitioner has sustained the -burden of proof that he told Mr. Hagan of said accident.
We are also, furthermore, very much in doubt as to whether the plaintiff’s condition sustains the accident he claims. The evidence is conflicting and we think it fully as probable that his condition was due to something prior to the date of the alleged accident, and we doubt very much whether it could even be said to have been lighted up by an accident.
Upon this point also we do not find that petitioner has sustained the burden of proof.
For petitioner: Sol S. Bromson.
For respondent: Boss & Barnefield.
The petition must be denied.